                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY                                     APR I B 2019
                                  CENTRAL DIVISION                                             AfASHLANu
                                     LEXINGTON                                               ;,QBERT R. CARR
                                                                                       CU:f~K U.S. DISTRICT COURT



Civil Action No. 19-108-HRW

SHANNON BURGHER,                                                                 PETITIONER,


v.                         MEMORANDUM OPINION AND ORDER


KEITH HELTON, Warden,                                                           RESPONDENT.


         Shannon Burgher filed,pro se, Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2254. Consistent with local practice, the matter was referred to United States Magistrate Judge

Edward B. Atkins for initial consideration. The Magistrate has issued a report and recommends

that this Petition be transferred to the United States Court of Appeals for the Sixth Circuit

pursuant to 28 U.S.C. § 1631 for proceedings in accordance with 28 U.S.C. § 2244(b) and Rule 9

of the Rules Governing Section 2254 Proceedings for the United States District Courts.

         Hearing no objections to the report and recommendation, and seeing no error in same,

this Court adopts the recommendation.

         Accordingly, IT IS THEREFORE ORDERED AND ADJUDGED that the Magistrate

Judge's report and recommendation is hereby approved and adopted as and for the opinion of the

Court.

         IT IS FURTHER ORDERED that the Petition be TRANSFERRED to the United

States Court of Appeals for the Sixth Circuit.

         This ( ~ April, 2019.
                                                                Signed By:
                                                                He!Jry   R.   Wilhoit. Jr.
                                                                United States District Judge
